Case 1:17-cv-01698-JPH-MJD Document 237-12 Filed 12/08/20 Page 1 of 8 PageID #:
                                  13529
                                                                 TASER® Handheld CEW
                                                               Warnings, Instructions, and
                                                             Information: Law Enforcement

                                    IMPORTANT SAFETY AND HEALTH INFORMATION




 This document presents important safety warnings, instructions, and information intended to minimize
 hazards associated with the use of TASER International, Inc. (TASER) Conducted Electrical Weapons
 (CEWs). These instructions and warnings are for your protection as well as the safety of others. Read the
 entire document before using a CEW.
 When used as directed in probe-deployment mode, CEWs are designed to temporarily incapacitate a person
 from a safer distance than some other force options, while reducing the likelihood of death or serious injury.
 However, any use of force, including the use of a CEW, involves risks that a person may get hurt or die due to
 the effects of the CEW, physical incapacitation, physical exertion, unforeseen circumstances, or individual
 susceptibilities. Following the instructions and warnings in this document will reduce the likelihood that CEW
 use will cause death or serious injury.
 These warnings and instructions are effective March 1, 2013, and supersede all prior revisions and relevant
 Training Bulletins. Immediately distribute this document to all TASER CEW users. The most current
 warnings are also available online at www.TASER.com.
 1. Complete training first. Significant differences exist between different TASER CEW models. Do not
    use or attempt to use any CEW model unless you have been trained by a Certified TASER Instructor on
                           1
    that particular model.
 2. Read and obey. Read, understand, and follow all current instructions, warnings, and relevant TASER
    training materials before using TASER CEWs. Failure to do so could increase the risk of death or serious
    injury to the user, force recipient, or others.
 3. Obey applicable laws, regulations, and agency Guidance. Use of CEWs must be legally justified and
    comply with applicable federal, state, and local laws and regulations. The decision to use a CEW in a
                                                                                                  2
    particular manner or circumstance must follow applicable law enforcement agency Guidance.
 Always follow all current instructions, warnings, and TASER training materials to minimize CEW risks.
 This document uses a signal word panel to mark specific warnings:

                 This signal word panel indicates a potentially hazardous situation which if not avoided
 could result in death or serious injury.
 Warnings may be followed by instructions and information to help avoid the hazard and improve CEW safety.
                          SAFETY INFORMATION: CEW RISKS AND RISK AVOIDANCE

                 Cumulative Effects. CEW exposure causes certain effects, including physiologic and
 metabolic changes, stress, and pain. In some individuals, the risk of death or serious injury may increase with
 cumulative CEW exposure. Repeated, prolonged, or continuous CEW applications may contribute to
 cumulative exhaustion, stress, cardiac, physiologic, metabolic, respiratory, and associated medical risks

 1
     A Certified TASER Instructor is not a TASER agent, but maintains a current TASER instructor certification and complies with TASER’s
     most current training requirements, materials and license agreement. Representations inconsistent with this document made by any
     Certified TASER Instructor are expressly disclaimed.
 2
     Law enforcement agencies are force experts and are solely responsible for their own Guidance. “Guidance” includes policy, custom,
     procedure, rule, order, directive, training, continuum, and standard. TASER has no authority to mandate Guidance, set policy, require
     training, or establish standards of care or conduct.

 March 1, 2013                                                                                                                                               Page: 1 of 8
      M26™, TASER CAM™, Smart™, X2™, X26™, X26P™ and ‘Protect Life’ are trademarks of TASER International, Inc., and TASER®, X3® and © are registered trademarks of TASER
                                        International, Inc., registered in the U.S. © 2013 TASER International, Inc. All rights reserved.
                                                                                                                                          TODERO 011647
Case 1:17-cv-01698-JPH-MJD Document 237-12 Filed 12/08/20 Page 2 of 8 PageID #:
                                  13530
                                                              TASER® Handheld CEW
                                                            Warnings, Instructions, and
                                                          Information: Law Enforcement

 which could increase the risk of death or serious injury. Minimize repeated, continuous, or simultaneous
 exposures.
 Physiologic and Metabolic Effects. CEW use causes physiologic and/or metabolic effects that may
 increase the risk of death or serious injury. These effects include changes in blood chemistry, blood pressure,
 respiration, heart rate and rhythm, and adrenaline and stress hormones, among others. In human studies of
 electrical discharge from a single CEW of up to 15 seconds, the effects on acid/base balance, creatine
 kinase, electrolytes, stress hormones, and vital signs were comparable to or less than changes expected from
 physical exertion similar to struggling, resistance, fighting, fleeing, or from the application of some other force
 tools or techniques.
 Some individuals may be particularly susceptible to the effects of CEW use. These susceptible individuals
 include the elderly, those with heart conditions, asthma or other pulmonary conditions, and people suffering
 from excited delirium, profound agitation, severe exhaustion, drug intoxication or chronic drug abuse, and/or
 over-exertion from physical struggle. In a physiologically or metabolically compromised person, any
 physiologic or metabolic change may cause or contribute to sudden death.
 Stress and Pain. CEW use, anticipation of use, or response to use can cause startle, panic, fear, anger,
 rage, temporary discomfort, pain, or stress which may be injurious or fatal to some people.
 To reduce the risk from CEW exposure:
 1. Minimize the number and duration of CEW exposures. Most human CEW lab testing has not
    exceeded 15 seconds of CEW application, and none has exceeded 45 seconds. Use the shortest
    duration of CEW exposure objectively reasonable to accomplish lawful objectives, and reassess the
    subject’s behavior, reaction, and resistance before initiating or continuing the exposure. If a CEW
    deployment is ineffective in incapacitating a subject or achieving compliance consider alternative control
    measures in conjunction with or separate from the CEW.
 2. Avoid simultaneous CEW exposures. Do not use multiple CEWs or multiple completed circuits at the
    same time without justification. Multiple CEWs or multiple completed circuits at the same time could have
    cumulative effects and result in increased risks.
 3. Control and restrain immediately. Begin control and restraint procedures, including during CEW
    exposure (“cuffing under power”), as soon as reasonably safe and practical to minimize CEW cumulative
    effects and the total duration of exertion and stress experienced by the subject.
 4. Avoid touching probes/wires during CEW discharge. Controlling and restraining a subject during
    CEW exposure may put the CEW user and those assisting at risk of accidental or unintended shock.
    Avoid touching the probes and wires and the areas between the probes during the electrical discharge.

                   Cardiac Capture. CEW exposure in the chest area near the heart has a low probability of
 inducing extra heart beats (cardiac capture). In rare circumstances, cardiac capture could lead to cardiac
 arrest. When possible, avoid targeting the frontal chest area near the heart to reduce the risk of potential
 serious injury or death.
 Cardiac capture may be more likely in children and thin adults because the heart is usually closer to the
 CEW-delivered discharge (the dart-to-heart distance). Serious complications could also arise in those with
 impaired heart function or in those with an implanted cardiac pacemaker or defibrillator.




 March 1, 2013                                                                                                                                            Page: 2 of 8
   M26™, TASER CAM™, Smart™, X2™, X26™, X26P™ and ‘Protect Life’ are trademarks of TASER International, Inc., and TASER®, X3® and © are registered trademarks of TASER
                                     International, Inc., registered in the U.S. © 2013 TASER International, Inc. All rights reserved.
                                                                                                                                       TODERO 011648
Case 1:17-cv-01698-JPH-MJD Document 237-12 Filed 12/08/20 Page 3 of 8 PageID #:
                                  13531
                                                              TASER® Handheld CEW
                                                            Warnings, Instructions, and
                                                          Information: Law Enforcement

 To reduce the risk of injury:
 1. Use preferred target areas. The preferred target areas (blue) are below the neck
    area for back shots and the lower center mass (below chest) for front shots. The
    preferred target areas increase dart-to-heart distance and reduce cardiac risks. Back
    shots are preferable to front shots when practicable.
 2. Avoid sensitive areas. When practicable, avoid intentionally targeting the CEW on
    sensitive areas of the body such as the face, eyes, head, throat, chest area (area of
    the heart), breast, groin, genitals, or known pre-existing injury areas.

                Muscle Contraction or Strain-Related Injury. CEWs in probe-deployment mode can
 cause muscle contractions that may result in injury, including bone fractures.

                   Higher Risk Populations. CEW use on a pregnant, infirm, elderly, or low body-mass index
 person or on a small child could increase the risk of death or serious injury. As with any force option, CEW
 use has not been scientifically tested on these populations. Use a CEW on such persons only if the situation
 justifies an increased risk.
 CEWs in probe-deployment mode can cause muscle contractions resulting in injuries similar to those from
 physical exertion, athletics, or sports, including hernia rupture, dislocation, tear, or other injury to soft tissue,
 organ, muscle, tendon, ligament, cartilage, disc, nerve, bone, or joint; or injury or damage associated with or
 to orthopedic or other hardware. Fractures to bone, including compression fracture to vertebrae, may occur.
 These injuries may be more serious and more likely to occur in people with pre-existing injuries, orthopedic
 hardware, conditions or special susceptibilities, including pregnancy; low bone density; spinal injury; or
 previous muscle, disc, ligament, joint, bone, or tendon damage or surgery. Such injuries may also occur in
 drive-stun applications or when a person reacts to the CEW deployment by making a rapid or unexpected
 movement.

                    Secondary Injury. The loss of control resulting from a CEW exposure may result in injuries
 due to a fall or other uncontrolled movement. When possible, avoid using a CEW when secondary injuries
 are likely.
 Loss of control associated with CEW use can have several causes:
     Seizure. Repetitive stimuli (e.g., flashing light or electrical stimuli) can induce seizure in some people,
     which may result in death or serious injury. This risk may be increased in a person with epilepsy, a
     seizure history, or if electrical stimuli pass through the head. Emotional stress and physical exertion, both
     likely in incidents involving CEW and other uses of force, are reported as seizure-precipitating factors.
     Fainting. A person may experience an exaggerated response to a CEW exposure, or threatened
     exposure, which may result in fainting or falling.
     Muscle contraction, incapacitation, or startle response. CEW use may cause loss of control from
     muscle contraction, incapacitation, or startle response.
 To reduce these risks, consider the person’s location before using a CEW. When practicable, avoid using a
 CEW on a person in the following circumstances unless the situation justifies a higher risk.
 When practicable, avoid using a CEW on a person who:
     is on an elevated or unstable surface (e.g., tree, roof, ladder, ledge, balcony, porch, bridge, or stair);
     could fall and suffer impact injury to the head or other area;
     could fall on a sharp object or surface (e.g., holding a knife, falling on glass);
     is less able to catch or protect self in a fall (e.g., restrained, handcuffed, incapacitated, or immobilized);
     has impaired reflexes (e.g., from alcohol, drugs or certain medications);
     is running, in motion, or moving under momentum;


 March 1, 2013                                                                                                                                            Page: 3 of 8
   M26™, TASER CAM™, Smart™, X2™, X26™, X26P™ and ‘Protect Life’ are trademarks of TASER International, Inc., and TASER®, X3® and © are registered trademarks of TASER
                                     International, Inc., registered in the U.S. © 2013 TASER International, Inc. All rights reserved.
                                                                                                                                       TODERO 011649
Case 1:17-cv-01698-JPH-MJD Document 237-12 Filed 12/08/20 Page 4 of 8 PageID #:
                                  13532
                                                              TASER® Handheld CEW
                                                            Warnings, Instructions, and
                                                          Information: Law Enforcement

     is operating or riding any mode of transportation (e.g., vehicle, bus, bicycle, motorcycle, or train),
     conveyance (e.g., escalator, moving walkway, elevator, skateboard, rollerblades), or machinery; or
     is located in water, mud, or marsh environment if the ability to move is restricted.
                                    SAFETY INFORMATION: INJURY OR INFECTION
 A CEW may cause injury as a result of the probe or electrical discharge. The nature and severity of these
 effects depends on numerous factors including the area of exposure, method of application, individual
 susceptibility, and other circumstances surrounding CEW use, exposure, and after care. Medical care may
 be required.

                 Eye Injury Hazard. A TASER probe, electrode, or electrical discharge that contacts or
 comes close to an eye can result in serious injury, including permanent vision loss. DO NOT intentionally aim
 a CEW, including the LASER, at the eye of a person or animal without justification.

        LASER Light Hazard. CEWs use a LASER targeting aid. LASERs can cause serious eye injury,
 including permanent vision loss. NEVER aim a LASER at an aircraft or the operator of an aircraft or moving
 vehicle.

                    Probe or Electrode Injury, Puncture, Scarring, or Infection Hazard. CEW use may cause
 a permanent mark, burn, scar, puncture, or other skin or tissue damage. Infection could result in death or
 serious injury. Scarring risk may be increased when using a CEW in drive-stun mode. Increased skin
 irritation, abrasion, mark, burning, or scarring may occur with a CEW with multiple cartridge bays when used
 in drive-stun or three-point deployment modes.

                  Penetration Injury. The TASER probe has a small dart point which may cause a
 penetration injury to a blood vessel or internal organ, including lung, bone, or nerve. The probe or dart point
 (which may detach or break) can puncture or become embedded into a bone, organ, or tissue, which may
 require immediate medical care, surgical removal, or may result in scarring, infection, or other serious injury.
 To reduce the risk of serious or permanent injury:
 1. Provide medical care as needed. Injury due to penetration of a probe or dart point into a blood vessel,
    organ, nerve, or bone may require medical care. A probe, dart point, or barb embedded in a sensitive
    area such as the eye, genitals, breast, neck, throat, or vascular structure may cause serious injury and
    require medical care. CEW use may cause skin irritation, puncture wound, abrasion, mark, rash, burn, or
    other scar or infection, which may require medical care and may be permanent. As with any injury of this
    type, infection or tetanus and resulting complications may occur. In accordance with your agency’s
    Guidance, ensure access to medical care if needed.
 2. Follow agency Guidance for removing probes. Probe removal may cause injury. Leaving a probe in
    the body may result in pain or injury. Follow your agency’s Guidance and biohazard protocols for probe
    removal. In the case of embedment, organ or bone penetration, or probe, dart point, or barb detachment,
    immediate medical care and possible surgical removal may be required.
 3. Follow biohazard protocols. Use appropriate biohazard protocols including isolation procedures and
    protective equipment (e.g., gloves, masks, and washing of hands and exposed areas as necessary).
    Follow your agency’s Guidance and appropriate biohazard, waste, and evidence protocols when dealing
    with biohazards.
                             SAFETY INFORMATION: CEW DEPLOYMENT AND USE

                  CEWs and cartridges are weapons and as with any weapon follow safe weapon-handling
 practices and store your CEW securely. Follow practices herein and additional requirements in your agency’s
 Guidance. Failure to follow these warnings may result in death or serious injury to the user or others.



 March 1, 2013                                                                                                                                            Page: 4 of 8
   M26™, TASER CAM™, Smart™, X2™, X26™, X26P™ and ‘Protect Life’ are trademarks of TASER International, Inc., and TASER®, X3® and © are registered trademarks of TASER
                                     International, Inc., registered in the U.S. © 2013 TASER International, Inc. All rights reserved.
                                                                                                                                       TODERO 011650
Case 1:17-cv-01698-JPH-MJD Document 237-12 Filed 12/08/20 Page 5 of 8 PageID #:
                                  13533
                                                              TASER® Handheld CEW
                                                            Warnings, Instructions, and
                                                          Information: Law Enforcement


                  Confusing Handgun with CEW. Confusing a handgun with a CEW could result in death or
 serious injury. Learn the differences in the physical feel and holstering characteristics between your CEW
 and your handgun to help avoid confusion. Always follow your agency’s Guidance and training.

                    Trigger Hold-Back Model Differences. If the trigger is held back, most CEWs will continue
 to discharge until the trigger is released or the power source is expended. With an APPM installed, the X2
 and X26P can be programmed to stop a CEW discharge at 5 seconds even if the user continues to hold back
 the trigger, requiring a deliberate action to re-energize the deployed cartridge. Know your model and how it
 works. Avoid repeated, prolonged, or continuous CEW applications when practicable.

                         In stressful or noisy circumstances, the APPM’s audible warning may not be heard.
 1. Use properly. Use a CEW only for its intended purpose, in legally justifiable situations, and in
    accordance with your agency’s Guidance. Do not use for torture.
 2. Store in a secure location. Store CEWs, cartridges, and accessories in secure locations inaccessible to
    children and other unauthorized persons to prevent inappropriate access or use.
 3. Use the safety switch. Place the CEW safety switch in the down (SAFE) position when the CEW is not
    in use. Remember to place the CEW safety switch in the up (ARMED) position when you intend to use
    the CEW.
 4. Assume CEW is loaded. Always assume that a CEW is loaded and capable of discharging. To help
    avoid unexpected discharge, ensure that no live cartridge is in the CEW when inserting a battery pack;
    TASER CAM™ or TASER CAM HD recorder; or while performing spark tests (except when function
    testing the X2 or X3), maintenance, data downloading, or battery charging.
 5. Be aware of CEW trigger. Keep your finger off the trigger until it is legally justifiable to use the CEW and
    you are ready to deploy.
 6. Know how the CEW works. Significant differences exist between different TASER CEW models.
    Before using any CEW, including a multi-shot CEW, ensure you understand the functioning and effects of
    that model.
 7. Be aware of X2 and X3 deployment mode. Be aware of which deployment mode (manual or semi-
    automatic) is set on the X2 and X3 before use.
 8. Be Aware of X2 Static (Fixed) LASER Sight Mode. The X2 has static dual LASERs. One LASER is
    intended to approximately align with the top dart and the other with the bottom dart, both of which are set-
    up for 15′ (4.6 meters (m)) and 25′ (7.62 m) cartridges at a 15′ distance from the target. The trajectory of
    the 35′ (10.7 m) long range cartridge will not line up with the bottom LASER when placed in the X2.
 9. Use simulation (training) cartridges ONLY for training or practice. DO NOT use a CEW loaded with
    a simulation training cartridge for field use or self-defense. Simulation cartridges are intended for practice
    only and will have no incapacitating effect on a subject. Simulation cartridges use non-conductive wires
    and will not transmit electrical pulses to the probes.
                                    SAFETY INFORMATION: CEW EFFECTIVENESS
 A CEW, like any weapon or force option, does not always function as intended and is not effective on every
 subject. As with any use of force, if a particular option is not effective, consider using other force options,
 disengaging, or using other alternatives per agency Guidance. Always have a back-up plan.

                   Subject Not Incapacitated. An ineffective CEW application could increase the risk of death
 or serious injury to the user, the subject, or others. If a CEW does not operate as intended or if subject is not
 incapacitated, disengage, redeploy the CEW, or use other force options in accordance with agency Guidance.
 A CEW’s effects may be limited by many factors, including absence of delivered electrical charge due to
 misses, clothing disconnect, intermittent connection, or wire breakage; probe locations or spread; subject’s

 March 1, 2013                                                                                                                                            Page: 5 of 8
   M26™, TASER CAM™, Smart™, X2™, X26™, X26P™ and ‘Protect Life’ are trademarks of TASER International, Inc., and TASER®, X3® and © are registered trademarks of TASER
                                     International, Inc., registered in the U.S. © 2013 TASER International, Inc. All rights reserved.
                                                                                                                                       TODERO 011651
Case 1:17-cv-01698-JPH-MJD Document 237-12 Filed 12/08/20 Page 6 of 8 PageID #:
                                  13534
                                                              TASER® Handheld CEW
                                                            Warnings, Instructions, and
                                                          Information: Law Enforcement

 muscle mass; or movement. Some of the factors that may influence the effectiveness of CEW use in
 effecting or achieving control of a subject include:
     Subject may not be fully incapacitated. Even though a subject may be affected by a CEW in one part
     of his body, the subject may maintain full muscle control of other portions of his body. Control and
     restrain a subject as soon as possible, and be prepared in case the subject is not fully incapacitated.
     Subject may recover immediately. A subject receiving a CEW discharge may immediately regain
     physical or cognitive abilities upon cessation of the delivered CEW discharge. Control and restrain a
     subject as soon as possible, and be prepared in case the subject immediately recovers.
     Drive-stun mode is for pain compliance only. The use of a handheld CEW in drive-stun mode is
     painful, but generally does not cause incapacitation. Drive-stun use may not be effective on emotionally
     disturbed persons or others who may not respond to pain due to a mind-body disconnect. Avoid using
     repeated drive-stuns on such individuals if compliance is not achieved.
     Probes may deviate. CEWs are not precision-aimed weapons. Probe discharge, flight trajectory, and
     impact location can be affected by numerous factors, including cartridge or probe accuracy; failure of
     cartridge to properly deploy; strong air movements; user and subject movements; or probe striking
     subject, clothing, or object with insufficient force or trajectory to penetrate or adhere to subject.
     Deviations can result in limited or lack of effectiveness due to misses, failure to complete or maintain the
     electrical circuit, a small probe spread, or failure to deliver a sufficient charge to the subject.
     CEW or cartridge may fail to fire or operate. No weapon system, force option, or CEW is always
     operational or effective. If a CEW, cartridge, or accessory is inoperable or fails to function, consider
     reloading and redeploying, using other force options, disengaging, or using other alternatives per agency
     Guidance.
                                         SAFETY INFORMATION: OTHER HAZARDS

                  Probe Recoil or Ricochet. If your target is farther away than the length of the probe wire, or
 if one or more probes miss the target, the probe can recoil and bounce back to strike the user or a bystander,
 causing injury. Probe recoil is more likely with simulation cartridges because of the nylon probe wire used.
 Always be sure your target is within range. Wear protective eyewear when deploying any CEW in training or
 for practice. Be sure practice targets have a firm backing that will allow the probes to stick and not bounce off
 and strike an unintended person, animal, or object, or continue through the backing and strike objects behind
 the target.

                   Untethered Discharged Probe. A discharged probe that does not impact a subject or target
 may become untethered from the wire and travel a significant distance causing serious injury. Always be sure
 your target is within range.

                   Fire and Explosion Hazard. CEW use can result in a fire or explosion when flammable
 gases, fumes, vapors, liquids, or materials are present. Use of a CEW in presence of fire or explosion hazard
 could result in death or serious injury. When possible, avoid using a CEW in known flammable hazard
 conditions.
 A CEW can ignite explosive or flammable clothing or materials, liquids, fumes, gases, or vapors (e.g.,
 gasoline, vapor or gas found in sewer lines or methamphetamine labs, butane-type lighters, flammable hair
 gels or some self-defense sprays). Do not knowingly use a CEW in the presence of any explosive or
 flammable substance unless the situation justifies the increased risk.
                                 SAFETY INFORMATION: GENERAL PRECAUTIONS

                 Unintentional CEW Deployment or Discharge Hazard. Unintentional CEW activation or
 unexpected cartridge discharge could result in death or serious injury to the user, subject, or others.


 March 1, 2013                                                                                                                                            Page: 6 of 8
   M26™, TASER CAM™, Smart™, X2™, X26™, X26P™ and ‘Protect Life’ are trademarks of TASER International, Inc., and TASER®, X3® and © are registered trademarks of TASER
                                     International, Inc., registered in the U.S. © 2013 TASER International, Inc. All rights reserved.
                                                                                                                                       TODERO 011652
Case 1:17-cv-01698-JPH-MJD Document 237-12 Filed 12/08/20 Page 7 of 8 PageID #:
                                  13535
                                                              TASER® Handheld CEW
                                                            Warnings, Instructions, and
                                                          Information: Law Enforcement

 To reduce the risk of unintentional deployment or discharge:
 1. Avoid static electricity. Keep cartridge away from sources of static electricity. Static electricity can
    cause a CEW or X26, X26P, or M26 cartridge to discharge unexpectedly, possibly resulting in serious
    injury.
 2. Keep body parts away from front of CEW or cartridge. Always keep your hands and body parts away
    from the front of the CEW and cartridge. If the CEW discharges unexpectedly you could be injured.
 3. Avoid electronic equipment interference. Electronic transmission equipment close to a CEW could
    interfere with the proper CEW operation and cause the CEW to deploy or discharge. Keep the CEW at
    least several inches away from other electronic equipment. Place the CEW safety switch in the down
    (SAFE) position whenever it is near electronic equipment, including transmitting radios and cell phones.
    Remember to place the CEW safety switch in the up (ARMED) position before use.
 4. Avoid dropping CEW or cartridge. If a CEW or cartridge is dropped or damaged it may unintentionally
    deploy or discharge, become inoperable, or fail to function, making it unsafe for continued use. If a CEW
    or cartridge has been dropped or damaged refer to the procedure recommended in the current version of
    the TASER Training materials.
                                           SAFETY INFORMATION: MAINTENANCE

                  Failure to maintain a CEW as instructed may cause the CEW to malfunction or fail to function
 optimally, increasing the risk of death or serious injury. Follow recommended maintenance procedures.
 To reduce these risks:
 1. Safely perform spark (function) test before each shift. Testing helps verify that the CEW is
    functioning properly. See the current version of the TASER Training materials for further information on
    testing.
 2. Avoid using a damaged CEW or cartridge. Do not use a cartridge with a missing blast door unless
    facing an immediate threat. CEW repair or modification by an unauthorized person may cause the CEW
    to fire or malfunction, will void the warranty, and may put the user or other person at risk of death or
    serious injury. Cartridges with blast doors that have been repaired should only be used for training and
    not for field use.
 3. Update CEW software. Some CEWs have updateable software. Current CEW software may be
    obtained by contacting TASER’s Customer Service Department or following instructions at
    www.evidence.com or www.TASER.com.
 4. Use only TASER-approved components, batteries, accessories, and cartridges. The CEW is a
    sophisticated electronic system. For proper function, use only TASER-approved components, batteries,
    accessories, and cartridges with your CEW. Use of anything other than TASER-approved components,
    batteries, accessories, and cartridges will void the warranty, may cause malfunction, and may put the
    user or other person at risk of death or serious injury.
 5. Avoid exposure to wet conditions. If the CEW is drenched or immersed in water or other liquid, DO
    NOT use or attempt to use the CEW until completing the procedure recommended by the manufacturer.
 6. Keep Smart™ cartridge contacts clean. If the contacts on the Smart cartridge or inside the Smart
    cartridge bay of the X2 or X3 are not kept clean the CEW may fail to deploy the Smart cartridge.




 March 1, 2013                                                                                                                                            Page: 7 of 8
   M26™, TASER CAM™, Smart™, X2™, X26™, X26P™ and ‘Protect Life’ are trademarks of TASER International, Inc., and TASER®, X3® and © are registered trademarks of TASER
                                     International, Inc., registered in the U.S. © 2013 TASER International, Inc. All rights reserved.
                                                                                                                                       TODERO 011653
Case 1:17-cv-01698-JPH-MJD Document 237-12 Filed 12/08/20 Page 8 of 8 PageID #:
                                  13536
                                                              TASER® Handheld CEW
                                                            Warnings, Instructions, and
                                                          Information: Law Enforcement

 7. Know CEW and cartridge expected useful life. Under normal storage, handling, and operating
    conditions, a CEW and cartridges have a 5-year expected useful life. Use or attempted use of a CEW or
    cartridge after its expected useful life may result in malfunctions and lack of effectiveness. Failure to
    properly care for and maintain a CEW or cartridge may substantially reduce or eliminate the expected
    useful life of the product.
                              SAFETY INFORMATION: HAZARDOUS SUBSTANCES

                Hazardous Substances. The CEW (including the cartridge) has components that contain
 chemicals known to the State of California and others to cause cancer and birth defects or other reproductive
 harm. Do not disassemble. Refer to your agency’s Guidance for proper handling and disposal.




 March 1, 2013                                                                                                                                            Page: 8 of 8
   M26™, TASER CAM™, Smart™, X2™, X26™, X26P™ and ‘Protect Life’ are trademarks of TASER International, Inc., and TASER®, X3® and © are registered trademarks of TASER
                                     International, Inc., registered in the U.S. © 2013 TASER International, Inc. All rights reserved.
                                                                                                                                       TODERO 011654
